United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10181
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DERRICK DAMON RAINWATER,

                                    Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:94-CR-42-1-D

                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Derrick Damon Rainwater, federal prisoner # 25805-077,

appeals the denial of his motion to dismiss the indictment,

construed as a 28 U.S.C. § 2241 petition.     Rainwater, however,

has failed to brief the district court’s determination that

his failure to show the 28 U.S.C. § 2255 remedy inadequate or

ineffective precluded him from proceeding pursuant to § 2241;

therefore, he has waived review of that issue and has not shown


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10181
                                 -2-

an entitlement to relief.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     AFFIRMED.